Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 1 of 16




  EXHIBIT A
                         Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 2 of 16
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   2107058963
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 SEBASTIAN AGUILERA                                                           DAVID MORGAN

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 11 STANTON AVENUE                                                            955 BETHEL ROAD
 NEW CASTLE DE 19720                                                          TWEED ON K0K3J0


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 MARIA SANTOS                                                                 TITANIUM TRANSPORTATION GROUP, INC., ALIAS:
                                                                              AND/OR TITANTIUM TRUCKING SERVICES, INC.
PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 11 STANTON AVENUE                                                            32 SIMPSON ROAD
 NEW CASTLE DE 19720                                                          BOLTON ON L7E1G9


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
                                                                              ROYAL BANK OF CANADA

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
                                                                              320 FRONT STREET WEST 11TH FL
                                                                              TORONTO ON M5V3B6


TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                       X Complaint                  Petition Action                     Notice of Appeal
               2                                     5
                                                                          Writ of Summons           Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less         X Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

  2V - MOTOR VEHICLE ACCIDENT

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                    JUL 30 2021
                                                                          S. RICE

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: SEBASTIAN AGUILERA , MARIA SANTOS
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

 JAMES B. DILSHEIMER                                                         STAMPONE OBRIEN DILSHEIMER LAW
                                                                             500 COTTMAN AVE
PHONE NUMBER                            FAX NUMBER                           CHELTENHAM PA 19012
 (215)663-0400                          (215)663-9112

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

 66614                                                                       jbdilsheimer@stamponelaw.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
 JAMES DILSHEIMER                                                            Friday, July 30, 2021, 03:41 pm

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
           Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 3 of 16


COMPLETE LIST OF DEFENDANTS:
    1. DAVID MORGAN
         955 BETHEL ROAD
         TWEED ON K0K3J0
    2. TITANIUM TRANSPORTATION GROUP, INC.
         ALIAS: AND/OR TITANTIUM TRUCKING SERVICES, INC.
         32 SIMPSON ROAD
         BOLTON ON L7E1G9
    3. ROYAL BANK OF CANADA
         320 FRONT STREET WEST 11TH FL
         TORONTO ON M5V3B6
    4. JOHN DOE, INC NO. 1
         TBD TBD
         PHILA PA 19110
    5. JOHN DOE, INC. NO. 2
         TBD TBD
         PHILA PA 19110
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 4 of 16




                                                 Filed and Attested by the
                                                Office of Judicial Records
                                                    30 JUL 2021 03:41 pm
                                                           S. RICE




                                                              Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 5 of 16




                                                              Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 6 of 16




                                                              Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 7 of 16




                                                              Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 8 of 16




                                                              Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 9 of 16




                                                              Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 10 of 16




                                                               Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 11 of 16




                                                               Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 12 of 16




                                                              Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 13 of 16




                                                               Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 14 of 16




                                                               Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 15 of 16




                                                               Case ID: 210702605
Case 2:21-cv-04071-GAM Document 1-2 Filed 09/13/21 Page 16 of 16




                                                               Case ID: 210702605
